Citation Nr: 0213502	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  97-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a fractured right elbow, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This appeal arose from a July 1997 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA), Regional Office (RO).  In April 1999, the veteran 
testified before the undersigned at a Travel Board hearing 
held at the Columbia RO.  In June 1999, the Board of Veterans 
Appeals (Board) remanded this case to the RO for evidentiary 
development.  Subsequent to this development, supplemental 
statements of the case (SSOC) were issued in June, October 
and November 2000 and in April 2002 which continued the 
denial of the benefit sought.


FINDINGS OF FACT

1.  The veteran's right elbow fracture residuals are 
manifested by complaints of constant pain and swelling, with 
objective evidence of slight limitation of motion; no 
ankylosis; no loss of supination or pronation; no evidence of 
weakened movement, excess fatigability or incoordination; no 
edema or erythema; no instability; and some decreased muscle 
strength.

2.  The veteran has x-ray evidence of arthritis of the right 
elbow with slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right elbow fracture residuals have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Diagnostic Codes (DC) 5003, 5010, 
5205, 5206, 5207, 5208, 5209, 5210, 5211 (2002).

2.  A separate evaluation for arthritis of the right elbow is 
not warranted.  VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 
(1998); 38 C.F.R. Part 4, DC 5003, 5010, 5206 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected right 
elbow fracture residuals are more disabling than the current 
disability evaluation would suggest.  He stated that he 
suffers from constant pain, poor grip and swelling.  
Therefore, he believes that an increased evaluation is 
justified.

In the interests of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran was awarded service connection for the residuals 
of a fractured right elbow by a rating action issued in July 
1978.  It was noted that he had fractured the elbow in July 
1975; his separation examination found a normal 
musculoskeletal system.  Based upon this evidence, the 
disability was awarded a noncompensable evaluation.

The pertinent evidence of record included VA outpatient 
treatment records developed between November 1996 and April 
1999.  On November 2, 1996, it was noted that he had 
restricted range of motion with pain.  On December 5, 1996, 
he displayed full extension with a 20 percent decrease in 
pronation and supination.  There was a shortened radius with 
distal or radial ulnar joint symptoms and pain.  The 
impression was myositis of the right elbow.  In February 
1997, he complained of worsening pain.  On January 12, 1998, 
he presented with right elbow pain.  He stated that this pain 
was constant, with shooting pain on rotation and pronation.  
Pain was present with palpation of the right elbow.  The 
assessment was osteoarthritis of the elbow.  He again 
complained of pain in the right elbow on April 19, 1999.  

In April 1999, the veteran testified at a personal hearing 
before the undersigned.  He stated his right elbow was 
constantly painful, noting that on a scale of 1-10 (with 10 
being the worst) his pain was a 9.  He commented that he used 
Tylenol, a TENS unit and had received a shot in the joint in 
attempts to relieve his pain.  He noted that the elbow joint 
would pop, which caused pain that would sometimes radiate to  
his wrist and fingers.  He commented that he had to do a lot 
of heavy lifting at work, but has had to use primarily his 
left arm to do so.  If he uses the right arm too much the 
elbow will swell and it will sometimes go numb.  The right 
upper extremity will grow weaker throughout the day and he 
will drop and fumble with things.

VA examined the veteran in September 1999.  He stated that he 
was in constant pain, which would get worse with activity.  
The physical examination found flexion of 0 to 160 degrees; 
extension of 0 to 180 degrees; and pronation and supination 
of 0 to 90 degrees.  These were noted to be normal ranges of 
motion.  Sensation was intact to pinprick and light touch 
over the dermatomes of the elbow.  Muscle strength was 5/5 
and deep tendon reflexes were present at the biceps and the 
forearm.  There was some pain on palpation over the medial 
and lateral epicondyles of the elbow and over the cubital 
tunnel.  The Tinel's sign was negative.  There were no soft 
tissue or bony abnormalities, nor was there any edema or 
erythema.  No instability was present.  There was no 
ankylosis and while there was some pain with pronation and 
supination, both movements were intact.  He did not display 
any weakened movement, excess fatigability or incoordination.  
The examiner could not confirm additional loss of function 
during a flare-up since he was not examined during one, 
although the veteran reported that this happened.  A July 
1999 x-ray had not found cubitus varus or cubitus valgus 
deformities; an ununited fracture of the head of the radius; 
or malunion or nonunion of the radius or ulna.  The 
assessment noted that the only focal finding on examination 
was pain to palpation of the right elbow.

The veteran was treated on an outpatient basis by VA between 
July 1999 and May 2000.  On July 26, 1999 he complained of 
right elbow pain.  The joint was stable to varus/valgus 
stress.  There was tenderness to the right radial head and 
pain on supination and pronation.  On September 2, he still 
displayed tenderness to palpation over the radial head and 
the ulnar groove.  He had 4/5 strength.  Deep tendon reflexes 
were 2+.  On May 15, 2000 range of motion was noted to be 10 
to 100 degrees with crepitus.  He also lacked 10 degrees of 
supination, although pronation was full.  He had tenderness 
to palpation over the radiohumeral joint.  

VA re-examined the veteran in September 2000.  He again 
complained of constant pain over the right elbow.  The 
examination found flexion of 140 degrees and extension of 160 
degrees.  These ranges were noted to be abnormal (normal 
flexion is to 160 degrees and normal extension is to 180 
degrees).  Pronation and supination were normal at 0 to 90 
degrees.  He had very severe pain on very light stroking of 
the entire elbow.  There was no edema or erythema and no soft 
tissue or bony abnormalities were present.  There was no 
muscle spasm or fasciculation at the elbow and the joint was 
stable.  Muscle strength at the biceps and triceps was 1-2/5 
despite the fact that there was very good musculature in the 
biceps and triceps.  Clinically, the veteran was found to 
have pain with some inconsistencies between the subjective 
and the objective findings.  A subsequent x-ray showed 
degenerative and possibly post-traumatic changes in the right 
elbow.  A mottled area to the right lateral condyle suggested 
osteochondral defects or perhaps some kind of osteonecrosis.  
The diagnosis was degenerative joint disease of the right 
elbow.

Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2002).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Diagnostic Codes

The veteran's right elbow disability has been rated under 
38 C.F.R. Part 4, Diagnostic Code (DC) 5211, which rates 
impairment of the ulna.  A 10 percent evaluation is warranted 
for malunion with bad alignment.  A 20 percent evaluation 
requires nonunion in the lower half.

Other potentially applicable DCs include 38 C.F.R. Part, DC 
5010 (2002), which notes that arthritis due to trauma is to 
be rated as degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the degree of limitation of motion is 
noncompensable, a 10 percent evaluation is assigned for x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups; a 20 percent evaluation requires x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. Part 4, Code 5003 (2002).

38 C.F.R. Part 4, DC 5210 (2002) allows for a 50 percent 
disability evaluation for nonunion of the radius and ulna 
with a flail false joint.  38 C.F.R. Part 4, DC 5109 (2002), 
notes that a 20 percent evaluation is warranted for an elbow 
joint fracture with marked cubitus varus or cubitus valgus 
deformity or an ununited fracture of the head of the radius.  

According to 38 C.F.R. Part 4, DC 5208 (2002) a 20 percent 
evaluation is warranted if forearm flexion is limited to 100 
degrees and extension is limited to 45 degrees.  A 10 percent 
evaluation is warranted for extension limited to either 45 
degrees or 60 degrees.  A 20 percent evaluation requires 
extension limited to 75 degrees.  See 38 C.F.R. Part 4, DC 
5207 (2002).  A noncompensable evaluation is warranted for 
flexion limited to 110 degrees; a 10 percent evaluation 
requires flexion limited to 100 degrees and a 20 percent 
evaluation requires that flexion be limited to 90 degrees.  
See 38 C.F.R. Part 4, DC 5206 (2002).  A 40 percent 
evaluation is justified for favorable ankylosis at an angle 
between 90 degrees and 70 degrees.  See 38 C.F.R. Part 4, DC 
5205 (2002).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The development of this claim has proceeded in accordance 
with the provisions of the law and regulations.

 (i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the statement of the case (SOC) issued in August 
1997, and the supplemental statements of the case (SSOC) 
issued in June, October and November 2000 and April 2002, the 
veteran and his representative were provided notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim on appeal.  Each of these noted the 
applicable laws and regulations and referred to what evidence 
was of record and explained the reasons why that record was 
deficient.  The veteran and his representative were also sent 
correspondence in February 2001 which notified them of the 
changes wrought by the VCAA.  He was told to indicate on the 
enclosed VA-Forms 21-4142 the names and addresses of all 
health-care providers from whom he had sought treatment for 
his right elbow.  He was also informed of the needed evidence 
in the Board remand issued in June 1999.  The SOC and the 
various SSOCs also notified the veteran of the pertinent law 
and regulations, as well as his due process rights. 

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded VA examinations in 
September 1999 and September 2000.  There are also of record 
various outpatient treatment records.  This case was remanded 
in June 1999 specifically so that additional records could be 
obtained and a complete examination could be conducted.  The 
veteran was sent correspondence concerning the VCAA in 
February 2001.  He was asked to indicate where he was 
receiving treatment.  That same month, he indicated that he 
had received all his treatment at VA; additional records were 
requested from the appropriate VAMC and were associated with 
the record on appeal.  There is no indication that there is 
any relevant evidence which currently exists and which has 
not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the appearance at a personal hearing 
before the undersigned in April 1999.

Therefore, through the notification letter of February 20001, 
along with statements of the case, the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  The RO has also provided the veteran 
with examinations and notified him of what evidence and 
information was being obtained by VA and what information and 
evidence he needed to provide in support of his claim.  For 
these reasons, further development is not needed to meet the 
requirements of VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Discussion

The evidence does not establish a basis for a rating higher 
than 10 percent.  Although the veteran has been found to have 
arthritis in the right elbow, there is no indication that 
this condition is present in 2 or more joints, or that it 
causes occasional incapacitating exacerbations.  The veteran 
complains of constant pain, but has been able to maintain his 
employment.  Therefore, there is no justification for the 
assignment of a 20 percent evaluation pursuant to 38 C.F.R. 
Part 4, DC 5003 (2002).  There is also no x-ray evidence of a 
nonunion of the lower half of the ulna; thus, a 20 percent 
evaluation pursuant to 38 C.F.R. Part 4, DC 5211 is not 
warranted.  In September 1999, the examiner specifically 
ruled out the presence of nonunion of the radius and ulna 
with a flail false joint, as well as the existence of a 
cubitus varus or a cubitus valgus deformity or an ununited 
fracture of the head of the radius.  Therefore, a 50 percent 
evaluation pursuant to 38 C.F.R. Part 4, DC 5210 and a 20 
percent evaluation pursuant to 38 C.F.R. Part 4, DC 5209 are 
not justified.  The objective evidence does not indicate that 
flexion of the right elbow is limited to 90 degrees or that 
extension is limited to 75 degrees; in fact, the September 
2000 VA examination showed flexion to 140 degrees and 
extension to 160 degrees.  While this reflects some slight 
limitation of flexion and extension, it is clearly not 
limited to the extent necessary to warrant a 20 percent 
evaluation pursuant to 38 C.F.R. Part 4, DCs 5206 and 5207 
(2002).  Nor does this evidence demonstrate forearm flexion 
limited to 100 degrees and extension limited to 45 degrees, 
which would justify the assignment of a 20 percent evaluation 
pursuant to 38 C.F.R. Part 4, DC 5208 (2002).  Finally, the 
evidence also does not indicate that the veteran's right 
elbow joint is favorably ankylosed at an angle between 90 and 
70 degrees.  To the contrary, the VA examiner in September 
1999 specifically found that no ankylosis was present.  

The Board has considered the provisions of 38 C.F.R. § 4.45 
(2002), which allows for additional compensation where there 
is additional functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint.  However, the 
objective evidence does not indicate that such additional 
compensation be awarded under this provision.  The VA 
examiner specifically stated in September 1999 that there was 
no suggestion of weakened movement, excess fatigability or 
incoordination.  While the veteran had reported additional 
functional loss during flare-ups, the examiner indicated that 
this loss could not be quantified, particularly since he was 
not examined during a flare-up.  

Therefore, based upon the above, it is found that the 10 
percent disability evaluation adequately compensates the 
veteran for his current degree of objective disability, which 
consists primarily of complaints of pain.  As a consequence, 
it is found that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for the 
service-connected right elbow fracture residuals.

A question arises as to whether the veteran should be 
assigned a separate disability evaluation for his right elbow 
arthritis.  According to VAOPGCPREC 23-97 (1997), the General 
Counsel held that a claimant who has arthritis and 
instability of a knee may be rated separately under Codes 
5003 and 5257 based on additional disability.  For a knee 
disorder already rated under Code 5257, a claimant would have 
additional disability justifying a separate rating if there 
is limitation of motion under 5260 (limitation of flexion of 
the leg) or Code 5261 (limitation of extension of the leg).  
However, it was noted that there would be no additional 
disability based on limitation of motion if the claimant did 
not at least meet the criteria for a zero percent rating 
under Codes 5260 or 5261.  (But see Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996), which stated that since Code 5257 is not 
predicated on loss of motion, 38 C.F.R. § 4.40 and 4.45 
(pain) were not for application).  The General Counsel then 
fully addressed the impact of the DeLuca v. Brown, 8 Vet. 
App. 202 (1995) decision on the rating of all musculoskeletal 
disabilities, in the holding in VAOGCPREC 9-98 (1998).  It 
was held that if a musculoskeletal disability is rated under 
a specific code that does not involve limitation of motion, 
for example, Code 5257 for the knee, and another diagnostic 
code based on limitation of motion is potentially applicable, 
the latter diagnostic code must be considered in light of 
section 4.40, 4.45 and 4.59.  However, it was clarified that 
for a knee disability rated under 5257 to warrant a separate 
rating for arthritis based on x-ray findings and limitation 
of motion, limitation of motion under Codes 5260 or 5261 need 
not be compensable, but must at least meet the criteria for 
the zero percent rating.

According to 38 C.F.R. Part 4, Code 5206 flexion of the elbow 
joint to 110 degrees warrants a noncompensable evaluation.  
There is no 0 percent evaluation for extension under 
38 C.F.R. Part 4, Code 5207 (extension limited to either 45 
or 60 degrees warrants a 10 percent evaluation).  In the 
instant case, while the veteran does complain of elbow pain, 
and there is x-ray evidence of arthritis, his flexion is to 
140 degrees and his extension is to 160 degrees.  Thus, his 
limitation of motion does not at least meet the criteria for 
a 0 percent evaluation.  Nor is there any objective evidence 
of instability of the right elbow joint.  As a consequence, 
it is found that the veteran is not entitled to a separate 
evaluation for arthritis.


ORDER

An increased evaluation for the service-connected right elbow 
fracture residuals is denied.

A separate evaluation for arthritis of the right elbow is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

